NUMBER 13-13-00128-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GARY PARKER,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record by January

17, 2014, and the reporter’s request for an extension of time until February 17, 2014.

The reporter’s record in this matter was originally due on May 30, 2013. The reporter

has previously requested and received three prior extensions of time to file the record.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.

       Reporter, Sandra Chavez, is hereby ORDERED to file the reporter’s record in this

Court no later than 5:00 p.m. on February 26, 2014. No further motions for extension of

time will be entertained by the Court. If the reporter fails to file the record within the

foregoing specified period of time, the Court will act appropriately to avoid further delay

and to preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

       The Clerk of this Court is ORDERED to serve a copy of this order on Sandra

Chavez by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of February, 2014.




                                              2